Citation Nr: 0832831	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  03-00 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to an increased rating for bronchitis, 
currently rated as 60 percent disabling.

2.  Entitlement to a compensable initial rating for 
osteoporosis.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to March 
1983.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from December 2001 and December 
2005 rating decisions of the Department of Veterans Affairs' 
(VA) Regional Office (RO) in St. Petersburg, Florida and the 
Appeals Management Center in Washington, DC.  

The Board notes that the present appeal originally also 
included the issue of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability.  In a November 2007 rating decision 
this claim was granted, and as such, is no longer on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the veteran's claim for an increased rating 
for bronchitis, in May 2008, the veteran was notified that 
the Veterans Law Judge who presided over his June 2005 
hearing is no longer employed by the Board, and was afforded 
the opportunity for a new hearing.  38 U.S.C.A. § 7107(c); 
38 C.F.R. §§ 20.707, 20.717.  In September 2008 the veteran 
responded that he would like to be scheduled for another 
hearing at his local regional office.  It is the RO's 
responsibility to schedule such hearings.  The matter must be 
remanded for this purpose.

Additionally, the Board calls attention to the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008), which is applicable to the veteran's 
claim for an increased rating for bronchitis.  See, Francisco 
v. Brown, 7 Vet. App. 55 (1994).  In Vazquez-Flores, the 
Court found that, at a minimum, adequate VCAA notice requires 
that VA notify the claimant that, to substantiate such a 
claim: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  In this case, the Board finds that the VCAA 
letters provided does not contain the level of specificity 
set forth in Vazquez-Flores and that a remand in this regard 
is required.

With regard to the veteran's claim for an increased rating 
for osteoporosis, the Board observes that this claim was 
granted in a December 2005 rating decision by the Appeals 
Management Center which implemented the Board's November 2005 
decision.  A noncompensable rating was assigned.  In a letter 
received by VA in March 2006, the veteran expressed his 
timely disagreement with the rating decision. A statement of 
the case was not issued.  Where a statement of the case has 
not been provided following the timely filing of a notice of 
disagreement, a remand, not a referral to the RO, is required 
by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).



Accordingly, the case is REMANDED for the following action:

1.  With regard to the veteran's claim 
for an increased rating for bronchitis, 
provide the veteran with proper notice of 
the information or evidence needed to 
establish an increased rating claim 
pursuant to Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) as follows:
(i). notify the veteran that he must 
provide, or ask 
VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life
        (ii). provide the veteran with the 
rating criteria 
for DC 6600 
(iii).  notify the veteran that 
should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes; and
(iv).  provide the veteran with 
examples of the 
types of medical and lay evidence that 
the claimant may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  

2.  The RO should issue an SOC with 
respect to the issue of entitlement to an 
initial compensable rating for 
osteoporosis.  The appellant should be 
advised of the time period in which a 
substantive appeal must be filed in order 
to obtain appellate review of that issue.  
The claims file should be returned to the 
Board for further appellate consideration 
only if the appellant files a timely 
substantive appeal.

3.  Undertake all appropriate scheduling 
action for a 
personal hearing before a member of the 
Board at the veteran's local regional 
office.  Notice should be sent to the 
veteran in accordance with applicable 
regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




